Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to all of the references cited in the present office action below, including the current prior art reference combination new reference Dal Zot et al., US Patent Application (20160124513) being used in the present office action.  See full rejection detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov US Patent Application Publication (20160299570), hereinafter “Davydov” and Dal Zot et al., US Patent Application (20160124513), hereinafter “Dal Zot”

Regarding claim 1 Davydov teaches an information processing apparatus, Wearable device 100 can be implemented using electronic components disposed within face portion 104 and/or strap 106. FIG. 2 is a simplified block diagram of a wearable device 200 (e.g., implementing wearable device 100) [Davydov para 0025] comprising 
a controller unit that detects a trigger operation according to a type of first sensor information, Wearable device 200 can include processing subsystem 202, ( i.e. a controller) and strap sensors 216 [Davydov para 0025] processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) [Davydov para 0030] Processing subsystem 202 can also provide wrist-gesture-based control [Davydov para 0034] camera 229 can be disposed on the front surface of face member 104, e.g., to capture images of the user. Zero, one, or more cameras can be provided, depending on implementation [Davydov para 0032] Wristband sensors 402 can include sensors that detect forces applied to the wristband or portions thereof. Any type or combination of sensors can be used. For instance, sensors 402 can include displacement sensors that detect movement of one portion of the wristband relative to another or relative to the face portion, indicative of an applied force [Davydov para 0053];
Signals from the wristband sensors can be analyzed to identify a specific wrist gesture. [Davydov para 0015] power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242 (second sensor) [Davydov para 0043]; and 
determine the operation input on a basis of a combination of the detected trigger operation and the recognized gesture operation. In response to this detected motion, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 on; similarly, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 off in response to detecting that user's wrist has returned to a neutral position (e.g., hanging down). [Davydov para 0043]; and 
wherein the controller unit is implemented via at least one processor, Processing subsystem 202 can be implemented as one or more integrated circuits, e.g., one or more single-core or multi-core microprocessors or microcontrollers [Davydov para 0033]
Davydov does not teach but Dal Zot teaches wherein the controller unit is further configured to detect a type of the detected trigger operation The gestures are executed in space by hand movements of a user captured sequentially with respect to time by a range imaging system, such as, a 3D camera associated with a computer system. The computer system, the 3D camera, and the GUI, operating in accordance with the method described herein, form a contactless natural human-to-computer interaction system. [Dal Zot para 0077] based on a The “clicking gesture” is a gesture characterized in that it corresponds to a sporadic event, such as, the detection of a hand pose that is maintained for a very short period of time, … with a duration lower than the predetermined time delay threshold, [Dal Zot para 0076]; 
wherein the operation input is further determined on a basis of a combination of the type of the detected trigger operation and the recognized gesture operation, A pointer associated with a POI from one hand of the user may be displayed as feedback information. Its motion through trajectory 506 is made,… During continuous motion of the interacting hand of the user, when the first “start event gesture” is triggered from detection of pinching gesture at 501, distance and direction of the natural continuous motion of the interacting hand are measured up until the “stop event gesture” is detected when the “pinching gesture” is release at 502. According to that movement corresponding to displacement of the pointer (shown by the circles) along trajectory 506 on which a “start gesture” event 507 and a “stop gesture” event 508 are shown [Dal Zot para 0115 and see Fig. 5] 

    PNG
    media_image1.png
    341
    449
    media_image1.png
    Greyscale



Davydov teaches that a function of an electronic device can be invoked using a wrist gesture (e.g., flexion or extension) that is detected by a wrist-worn device. The gesture can be detected using sensors in the wrist-worn device, e.g., in the wristband and/or behind a face member. A specific gesture can be identified from a library based on analysis of sensor signals. The invoked function can be executed on the wrist-worn device or another device that is in communication with the wrist-worn device.
Dal Zot teaches a method for enabling human-to-computer three-dimensional hand gesture-based natural interactions. From depth images provided by a range finding imaging system, the method enables efficient and robust detection of a particular sequence of natural gestures including a beginning (start), and an ending (stop) of a predetermined type of natural gestures for delimiting the period during which a control (interaction) gesture is operating in an environment wherein a user is freely moving his hands. The invention is more particularly, although not exclusively, concerned by detection without any false positives nor delay, of intentionally performed natural gesture subsequent to a starting finger tip or hand tip based natural gesture so as to provide efficient and robust navigation, zooming and scrolling interactions within a graphical user interface up until the ending finger tip or hand tip based natural gesture is detected.
Prior to the effective date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Davydov and Dal Zot regarding the identification of gestures and the controlling of operational functions of an electronic 

Regarding claim 2 Davydov and Dal Zot teaches everything above (see claim 1).  In addition Davydov teaches wherein the controller unit is further configured to recognize the gesture operation on a basis of the second sensor information that is input within a predetermined time after detecting the trigger operation. process 900 can sample sensor data readings over a period of time, and the analysis at block 904 can be performed on a rolling window of the most recent sensor data samples. The duration of the window can be chosen to be large enough that a user would likely execute an intended wrist gesture within the corresponding time interval (e.g., half a second, one second, two seconds, depending on what gestures are defined). [Davydov para 0077]

Regarding claim 3 Davydov and Dal Zot teaches everything above (see claim 1).  In addition Dal Zot teaches wherein the controller unit is further configured to detect a single trigger operation based on a determination that a length of a time in which the first sensor information is continuously input is shorter than a predetermined threshold, The “clicking gesture” more precisely corresponds to the previously described “pinching” and “grabbing” gestures characterised in that the contact between the two POIs considered is maintained for very short periods of time, with a duration lower than the predetermined time delay threshold [Dal Zot para 0076]
n a second gesture recognition aspect, two POIs are used for providing input corresponding to at least detection of the occurrence or the release of at least one dynamic gesture from among a “clicking gesture”, a “grabbing gesture”, or a “pinching gesture”. The recognition of these gestures, their occurrence or their release, is intended to trigger individually, respectively a “start event” and a “stop event”. In a preferred embodiment, the two POIs may be selected on the same hand as the one performing, potentially simultaneously, the continuous “pointing gesture”. [Dal Zot para 0101]
determine the operation input as a first operation input on a basis of a combination of the detected single trigger operation and the recognized gesture operation, FIG. 4 illustrates a back view of a trajectory of a continuous hand movement 400 performed for navigating into a map on a screen 403 with natural hand based 3D gestures. The navigation comprises a scrolling interaction occurring in between the shown start gesture detection 401 (first input) and the stop gesture detection times 402 performed during the continuous hand movement with a trajectory indicated by the dotted line 400 (recognized gesture). The on-screen map relative displacement/scrolling changes the position of the map making area 404 centred at 406 be displaced to area 405 centred at 407 when interaction is terminated. [Dal Zot para 0113] and 
The navigation comprises a scrolling interaction occurring in between the shown start gesture detection 401 and the stop gesture (recognized gesture) detection times 402 performed during the continuous hand movement (continuous trigger) with a trajectory indicated by the dotted line 400. … displaced to area 405 centered at 407 when interaction is terminated. [Dal Zot para 0113 and see Figure 4]

Regarding claim 4 Davydov and Dal Zot teaches everything above (see claim 3).  In addition Dal Zot  teaches wherein in a case that the controller unit detects the continuous trigger operation, the controller unit is further configured to cause the first sensor information that is input by the operation input to include a value according to a length of a time of the detected continuous trigger operation. During continuous motion of the interacting hand of the user, when the first “start event gesture” is triggered from detection of pinching gesture at 501, distance and direction of the natural continuous motion of the interacting hand are measured up until the “stop event gesture” is detected when the “pinching gesture” is release at 502. According to that movement corresponding to displacement of the pointer (shown by the circles) along trajectory 506 on which a “start gesture” event 507 and a “stop gesture” event 508 are shown, if the movement is higher than a predetermined distance threshold (for example, 5 cm), and if trajectory demonstrates a linearity correlation value (for example, a linear correlation ratio of 0.8) in a single direction, and if the movement is performed within a predetermined period of time (for example, less than 1 s). [Dal Zot  para 0115]

Regarding claim 5 Davydov and Dal Zot teaches everything above (see claim 4).  In addition Dal Zot teaches wherein the controller unit is further configured to determine a time point at which the input of the first sensor information ends as an end point of the time length of the continuous trigger operation. During continuous motion of the interacting hand of the user, when the first “start event gesture” is triggered from detection of pinching gesture at 501, distance and direction of the natural continuous motion of the interacting hand are measured up until the “stop event gesture” is detected when the “pinching gesture” is release at 502. According to that movement corresponding to displacement of the pointer (shown by the circles) along trajectory 506 on which a “start gesture” event 507 and a “stop gesture” event 508 are shown, if the movement is higher than a predetermined distance threshold (for example, 5 cm), and if trajectory demonstrates a linearity correlation value (for example, a linear correlation ratio of 0.8) in a single direction, and if the movement is performed within a predetermined period of time (for example, less than 1 s). [Dal Zot  para 0115]

Regarding claim 6 Davydov and Dal Zot  teaches everything above (see claim 4).  In addition Dal Zot teaches wherein the controller unit is further configured to determine a time point at which the input of the first sensor information starts as a start point of the length of the time of the continuous trigger operation. During continuous motion of the interacting hand of the user, when the first “start event gesture” is triggered from detection of pinching gesture at 501, distance and direction of the natural continuous motion of the interacting hand are measured up until the “stop event gesture” is detected when the “pinching gesture” is release at 502. According to that movement corresponding to displacement of the pointer (shown by the circles) along trajectory 506 on which a “start gesture” event 507 and a “stop gesture” event 508 are shown, if the movement is higher than a predetermined distance threshold (for example, 5 cm), and if trajectory demonstrates a linearity correlation value (for example, a linear correlation ratio of 0.8) in a single direction, and if the movement is performed within a predetermined period of time (for example, less than 1 s). [Dal Zot para 0115]

Regarding claim 7 Davydov and Dal Zot teaches everything above (see claim 4).  In addition Davydov teaches wherein the controller unit is further configured to determine a time point at which the continuous trigger operation is detected as a start point of the length of the time of the continuous trigger operation. process 900 can sample sensor data readings over a period of time, and the analysis at block 904 can be performed on a rolling window of the most recent sensor data samples. The duration of the window can be chosen to be large enough that a user would likely execute an intended wrist gesture within the corresponding time interval (e.g., half a second, one second, two seconds, depending on what gestures are defined). [Davydov para 0077]  (Davydov teaches that the time points (sampling periods) can be predetermined and programed)

Regarding claim 8 Davydov and Dal Zot teaches everything above (see claim 4).  In addition Davydov teaches wherein the controller unit is further configured to determine a time point at which the gesture operation is recognized as a start point of  process 900 can sample sensor data readings over a period of time, and the analysis at block 904 can be performed on a rolling window of the most recent sensor data samples. The duration of the window can be chosen to be large enough that a user would likely execute an intended wrist gesture within the corresponding time interval (e.g., half a second, one second, two seconds, depending on what gestures are defined). [Davydov para 0077]  (Davydov teaches that the time points (sampling periods) can be predetermined and programed)

Regarding claim 9 Davydov and Dal Zot teaches everything above (see claim 1).  In addition Davydov teaches wherein a sensor that outputs the first sensor information is arranged on a casing that is structured to be physically wearable by the user, and the sensor is arranged on a position on which the sensor is capable of detecting an operation by a hand of the user. Strap 106 (also referred to herein as a wristband or wrist strap) can be provided to allow device 100 to be removably worn by a user, e.g., around the user's wrist.  [Davydov para 0018] Strap 106 (including any clasp that may be present) can include sensors that allow wearable device 100 to determine whether it is being worn at any given time. ... Further, strap 106 can include sensors capable of detecting wrist articulations of a user wearing device 100 {Davydov para 0021]

Regarding claim 10 Davydov and Dal Zot teaches everything above (see claim 9).  In addition Davydov teaches wherein the position on which the sensor is arranged is One or more pressure sensors 710 can be disposed on the inward-facing surface of face member 702 such that sensors 710 can be in contact with the user's wrist when device 700 is worn [Davydov para 0064]

Regarding claim 11 Davydov and Dal Zot teaches everything above (see claim 9).  In addition Davydov teaches wherein the first sensor information is sensing information of a touch sensor that is capable of sensing one or more touch points, Face portion 104 can include, e.g., a touchscreen display 105 [Davydov para 0017]  Touch sensor 228 can include, e.g., a capacitive sensor array with the ability to localize contacts to a particular point or region on the surface of the sensor and in some instances, the ability to distinguish multiple simultaneous contacts. [Davydov para 0030] and the controller unit is further configured to detect the trigger operation according to a number of the touch points that the touch sensor senses. processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) into specific user inputs depending on what is currently displayed on display 220. [Davydov para 0030]

Regarding claim 12 Davydov and Dal Zot teaches everything above (see claim 1).  In addition Davydov teaches wherein the information processing apparatus has a first power mode and a second power mode as power consumption modes of the information processing apparatus, a wrist gesture can be used to wake (1st state) the device a wrist gesture can be used to wake the device from a sleep state (2nd state) (e.g., any reduced-power state) [Davydov para 0084];
 when the information processing apparatus is in the first power mode and the controller unit detects the trigger operation, the controller unit is further configured to switch the power consumption mode of the information processing apparatus to the second power mode, and an amount of power consumption of the first power mode is lower than an amount of power consumption of the second power mode. a wrist gesture can be used to wake the device from a sleep state (e.g., any reduced-power state); waking the device can include functions such as turning on a display and/or a user input component such as a touch sensor or microphone [Davydov para 0084]

Regarding claim 13 Davydov teaches an information processing method, Wearable device 100 can be implemented using electronic components disposed within face portion 104 and/or strap 106. FIG. 2 is a simplified block diagram of a wearable device 200 (e.g., implementing wearable device 100) [Davydov para 0025] comprising: 
detecting a trigger operation according to a type of first sensor information Wearable device 200 can include processing subsystem 202, ( i.e. a controller) and strap sensors 216 [Davydov para 0025] processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) [Davydov para 0030] Processing subsystem 202 can also provide wrist-gesture-based control [Davydov para 0034] camera 229 can be disposed on the front surface of face member 104, e.g., to capture images of the user. Zero, one, or more cameras can be provided, depending on implementation [Davydov para 0032] Wristband sensors 402 can include sensors that detect forces applied to the wristband or portions thereof. Any type or combination of sensors can be used. For instance, sensors 402 can include displacement sensors that detect movement of one portion of the wristband relative to another or relative to the face portion, indicative of an applied force [Davydov para 0053];
recognizing a gesture operation that is performed by a user as an operation input on a basis of second sensor information Signals from the wristband sensors can be analyzed to identify a specific wrist gesture. [Davydov para 0015] power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242 (second sensor) [Davydov para 0043]; and 
determining the operation input power subsystem 212 can automatically turn display 220 and/or touch sensor 228 off in response to detecting that user's wrist has returned to a neutral position (e.g., hanging down). [Davydov para 0043] 
Davydov does not explicitly each but Dal Zot teaches on a basis of a combination of the detected trigger operation and the recognized gesture operation, The gestures are executed in space by hand movements of a user captured sequentially with respect to time by a range imaging system, such as, a 3D camera associated with a computer system. The computer system, the 3D camera, and the GUI, operating in accordance with the method described herein, form a contactless natural human-to-computer interaction system. [Dal Zot para 0077]
 wherein the detecting of the trigger operation includes detecting a type of the detected trigger operation based on a determination of whether or not a length of a time in which the first sensor information is continuously input is shorter than a predetermined threshold, The “clicking gesture” is a gesture characterized in that it corresponds to a sporadic event, such as, the detection of a hand pose that is maintained for a very short period of time, … with a duration lower than the predetermined time delay threshold, [Dal Zot para 0076];and 
wherein the operation input is further determined on a basis of a combination of the type of the detected trigger operation and the recognized gesture operation. A pointer associated with a POI from one hand of the user may be displayed as feedback information. Its motion through trajectory 506 is made,… During continuous motion of the interacting hand of the user, when the first “start event gesture” is triggered from detection of pinching gesture at 501, distance and direction of the natural continuous motion of the interacting hand are measured up until the “stop event gesture” is detected when the “pinching gesture” is release at 502. According to that movement corresponding to displacement of the pointer (shown by the circles) along trajectory 506 on which a “start gesture” event 507 and a “stop gesture” event 508 are shown [Dal Zot para 0115 and see Fig. 5]

processing subsystem 202 can execute a variety of programs in response to program code and can maintain multiple concurrently executing programs or processes. At any given time, some or all of the program code to be executed can be resident in processing subsystem 202 and/or in storage media such as storage subsystem 204. [Davydov para 0033] the method comprising: 
detecting a trigger operation according to a type of first sensor information Wearable device 200 can include processing subsystem 202, ( i.e. a controller) and strap sensors 216 [Davydov para 0025] processing subsystem 202 can translate touch events (including taps and/or other gestures made with one or more contacts) [Davydov para 0030] Processing subsystem 202 can also provide wrist-gesture-based control [Davydov para 0034] camera 229 can be disposed on the front surface of face member 104, e.g., to capture images of the user. Zero, one, or more cameras can be provided, depending on implementation [Davydov para 0032] Wristband sensors 402 can include sensors that detect forces applied to the wristband or portions thereof. Any type or combination of sensors can be used. For instance, sensors 402 can include displacement sensors that detect movement of one portion of the wristband relative to another or relative to the face portion, indicative of an applied force [Davydov para 0053]; 
recognizing a gesture operation that is performed by a user as an operation input on a basis of second sensor information Signals from the wristband sensors can be analyzed to identify a specific wrist gesture. [Davydov para 0015] power subsystem 212 can detect raising and rolling of a user's wrist, as is typically associated with looking at a wristwatch, based on information provided by accelerometer 242 (second sensor) [Davydov para 0043];  and 
determining the operation input on a basis of a combination of the detected trigger operation and the recognized gesture operation, In response to this detected motion, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 on; similarly, power subsystem 212 can automatically turn display 220 and/or touch sensor 228 off in response to detecting that user's wrist has returned to a neutral position (e.g., hanging down). [Davydov para 0043],
Davydov does not teach but Dal Zot teaches wherein the detecting of the trigger operation includes detecting a  type of the detected trigger operation based on a determination of whether or not a length of a time in which the first sensor information is continuously input is shorter than a predetermined threshold, The “clicking gesture” is a gesture characterized in that it corresponds to a sporadic event, such as, the detection of a hand pose that is maintained for a very short period of time, … with a duration lower than the predetermined time delay threshold, [Dal Zot para 0076] and 
wherein the operation input is further determined on a basis of a combination of the type of the detected trigger operation and the recognized gesture operation. A pointer associated with a POI from one hand of the user may be displayed as feedback information. Its motion through trajectory 506 is made,… During continuous motion of the interacting hand of the user, when the first “start event gesture” is triggered from detection of pinching gesture at 501, distance and direction of the natural continuous motion of the interacting hand are measured up until the “stop event gesture” is detected when the “pinching gesture” is release at 502. According to that movement corresponding to displacement of the pointer (shown by the circles) along trajectory 506 on which a “start gesture” event 507 and a “stop gesture” event 508 are shown [Dal Zot para 0115 and see Fig. 5] 

Regarding claim 15 Davydov and Dal Zot teaches everything above (see claim 1).  In addition Dal Zot teaches wherein the controller unit is further configured to recognize the gesture operation The “clicking gesture” more precisely corresponds to the previously described “pinching” and “grabbing” gestures characterised in that the contact between the two POIs considered is maintained for very short periods of time, with a duration lower than the predetermined time delay threshold [Dal Zot para 0076]
after detecting the trigger operation, In a second gesture recognition aspect, two POIs are used for providing input corresponding to at least detection of the occurrence or the release of at least one dynamic gesture from among a “clicking gesture”, a “grabbing gesture”, or a “pinching gesture”. The recognition of these gestures, their occurrence or their release, is intended to trigger individually, respectively a “start event” and a “stop event”. In a preferred embodiment, the two POIs may be selected on the same hand as the one performing, potentially simultaneously, the continuous “pointing gesture”. [Dal Zot para 0101]
FIG. 4 illustrates a back view of a trajectory of a continuous hand movement 400 performed for navigating into a map on a screen 403 with natural hand based 3D gestures. The navigation comprises a scrolling interaction occurring in between the shown start gesture detection 401 (first input) and the stop gesture detection times 402 performed during the continuous hand movement with a trajectory indicated by the dotted line 400 (recognized gesture). The on-screen map relative displacement/scrolling changes the position of the map making area 404 centred at 406 be displaced to area 405 centred at 407 when interaction is terminated. [Dal Zot para 0113]  and 
determine the operation input to be a second intention different than the first intention based on a combination of a second detected trigger operation different than the first detected trigger operation and the first recognized gesture operation. The navigation comprises a scrolling interaction occurring in between the shown start gesture detection 401 and the stop gesture (recognized gesture) detection times 402 performed during the continuous hand movement (continuous trigger) with a trajectory indicated by the dotted line 400. … displaced to area 405 centered at 407 when interaction is terminated. [Dal Zot para 0113 and see Figure 4]

Regarding claim 16 Davydov and Dal Zot teaches everything above (see claim 1).  In addition Dal Zot teaches wherein the controller unit is further configured to 
The recognition of these gestures, their occurrence or their release, is intended to trigger individually, respectively a “start event” and a “stop event [Dal Zot para 0101]
determine the operation input to be a first intention based on a combination of a first type of the detected trigger operation and a first recognized gesture operation, FIG. 4 illustrates a back view of a trajectory of a continuous hand movement 400 performed for navigating into a map on a screen 403 with natural hand based 3D gestures. The navigation comprises a scrolling interaction occurring in between the shown start gesture detection 401 (first input) and the stop gesture detection times 402 performed during the continuous hand movement with a trajectory indicated by the dotted line 400 (recognized gesture). The on-screen map relative displacement/scrolling changes the position of the map making area 404 centred at 406 be displaced to area 405 centred at 407 when interaction is terminated. [Dal Zot para 0113] and 
detect a continuous trigger determine the operation input to be a second intention different than the single trigger operation first intention of a second type of the detected trigger operation different than the first sensor information is continuously input is longer than the predetermined threshold type and the first recognized gesture operation. The navigation comprises a scrolling interaction occurring in between the shown start gesture detection 401 and the stop gesture (recognized gesture) detection times 402 performed during the continuous hand movement (continuous trigger) with a trajectory indicated by the dotted line 400. … displaced to area 405 centered at 407 when interaction is terminated. [Dal Zot para 0113 and see Figure 4]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J MICHAUD/           Examiner, Art Unit 2694